Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-25 have been canceled. Claims 1 and 2 remain pending. 
Election/Restrictions
Applicants elected Group I, claims 1-16, without traverse in the reply filed on 7-13-20. The restriction was withdrawn with a caveat: claim 17 (Group II) was so indefinite that it may have been patentably distinct from Group I. The issue is now moot, however, because claims 17-25 have been canceled. 

Applicant's arguments filed 3-14-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 2 remain under consideration.
Claim Rejections - 35 USC § 102
A) Claims 1 and 2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Khatib (7807361). 
Khatib produced offspring from an individual by estimating the standard deviation of the predicted transmitting ability (PTA) of Holstein semen (“Phenotypic data” col. 11, lines 31-57; “Data semen samples”, col. 22, line 61). Col. 23, Table 7, shows standard deviation (SD) for PTA of sons and cows for production of health traits. This is equivalent to estimating the SD of estimated PTAs as required in claim 1.

The PTA calculations were performed using “estimates of linkage disequilibrium for” health traits and milk production as required in line 5 of claim 1 because Khatib taught “linkage mapping” for health and milk traits (col. 19, lines 45-48; col. 21, line 11; col. 32, line 42). 
The concept of estimating SD of estimated PTAs using “marker effects having Mendelian sampling variance arising from heterozygous loci” in line 6 of claim 1 has been included because it does not require an active step of calculating “Mendelian sampling variance” shown by applicants on pg 8, and because the metes and bounds of “marker effects” are unclear (see 112/2nd), and because Khatib uses various markers for cattle health and milk production each of which have a “Mendelian sampling variance” when found in homozygous or heterozygous cattle. 
Specifically, the UTMP polymorphism for improved milk production (col. 2, lines 1-10; col. 5, lines 57-66) were targeted (col. 9, Example 1; col. 11, Phenotypic data; col. 11, “polymorphism detection and genotyping semen”; col. 12, “Allele expression quantification”; col. 12, “Statistical analysis”; col. 17, lines 13-28). Table 4 shows the estimates and standard errors for health traits. Col. 23, Table 7, shows standard deviation of PTAs for health traits. 
“One embodiment of a genotyping method of the invention involves examining both copies of the genes or coding sequences listed in Table 1, or a fragment thereof, to identify the nucleotide pair at one or more polymorphic sites listed in Table I in the two copies to assign a genotype to the individual. In individual may be the same allele ("homozygous") or may be different alleles ("heterozygous")(col. 9, lines 3-20). 
“Preferably, individuals carrying at least one of SNPs 1, 2, 3 or 4 are selected. Preferably, these individuals are homozygous with regard to the SNP. For example, the individual is homozygous with regard to position 1296 (SNP1) of the UTMP gene and has a G at the position, or homozygous with regard to position 213 of the STAT 1 coding sequence and has a C at the position, or homozygous with regard to position 8514 of the OPN gene and has a C at the position, or homozygous with regard to position 1070 of the OLR1 coding sequence and has a C at the position (col. 9, lines 36-49). These two quotes by Khatib about making calculations based on the individual is equivalent to “from an individual” as required in line 4 of claim 1. 
Claim 2 has been required because Khatib “selected animals” based on their PTAs. 
Response to arguments
Applicants argue the reference did not teach using gametes from an individual and point to the Declaration (para 11). Applicants’ argument and the Declaration are not persuasive. Since the gametes of the cattle have the same genome as the cattle, Khatib estimated the SD of estimated PTAs “of gametes” as required in claim 1. Pg 3, lines 10-15, indicate the calculation may be based on results from eggs or sperm which is also equivalent to estimating a SD of PTAs “of gametes” as required in claim 1.
Applicants argue Khatib did not teach estimating SD of estimated PTAs using “marker effects having Mendelian sampling variance arising from heterozygous loci” in line 6 of claim 1. Applicants’ argument is not persuasive. The concept of estimating SD of estimated PTAs using “marker effects having Mendelian sampling variance arising nd), and because Khatib uses various markers for cattle health and milk production each of which have a “Mendelian sampling variance” when found in homozygous or heterozygous cattle. 

B) Claims 1-2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Blott (7407750). 
Blott described “Refining the map position” in col. 19, lines 13-66, which required “use of a haplotype based test for association” (line 14) and “combined linkage and LD [linkage disequilibrium] analysis” (line 44). 
Fig. 4 shows the frequency distribution of GHR SNP haplotypes which is equivalent to “estimating a distribution” of breeding values or PTA as required in claim 1. “distribution” calculations are throughout Blott (DETX59, 73, 96, 100,
Hypothesis: the marker haplotypes flanking the Q allele in the segregating sires might well be in linkage disequilibrium with the same “Q” alleles in the general population as well” (lines 21-24). Test: measure “the effect on protein percentage of the sire haplotypes in the general population using the haplotype based test for associate described in Materials & Methods above” (lines 24-27). The “Test for association” in col. 9, lines 25-35, requires performing “predicted transmission ability” (lines 29-30). This is equivalent to the estimating PTA of gametes as required in step i) of claim 1. 

Bulls were selected and used as “sires” to obtain offspring as discussed in the “Refining the map position” which is equivalent to selecting an individual for breeding based on breeding values or PTAs of the gametes as required in step ii) and breeding and producing offspring as required in steps c) and d). Since the gametes of the cattle have the same genome as the cattle, Blott estimated the SD of estimated PTAs “of gametes” as required in claim 1. 
The concept of estimating SD of estimated PTAs using “marker effects having Mendelian sampling variance arising from heterozygous loci” in line 6 of claim 1 has been included because it does not require an active step of calculating “Mendelian sampling variance” shown by applicants on pg 8, and because the metes and bounds of “marker effects” are unclear (see 112/2nd), and because Blott uses various markers for cattle health and milk production each of which have a “Mendelian sampling variance” when found in homozygous or heterozygous cattle. 
Claim 2 has been required because Blott “selected individuals” based on their PTAs. 
Response to arguments
Applicants argue the reference did not teach using gametes from an individual and point to the Declaration (para 11). Applicants’ argument and the Declaration are not persuasive. Bulls were selected and used as “sires” to obtain offspring as discussed in the “Refining the map position” which is equivalent to selecting an individual for 
Applicants argue Blott did not teach estimating SD of estimated PTAs using “marker effects having Mendelian sampling variance arising from heterozygous loci” in line 6 of claim 1. Applicants’ argument is not persuasive. The concept of estimating SD of estimated PTAs using “marker effects having Mendelian sampling variance arising from heterozygous loci” in line 6 of claim 1 has been included because it does not require an active step of calculating “Mendelian sampling variance” shown by applicants on pg 8, and because the metes and bounds of “marker effects” are unclear (see 112/2nd), and because Blott uses various markers for cattle health and milk production each of which have a “Mendelian sampling variance” when found in homozygous or heterozygous cattle. 

C) Claims 1-2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Medrano (8551703). 
Medrano described evaluating the PTA for various genes (col. 2, lines 40-66; col. 15, line 23, through col. 18, line 30; col. 19, lines 10-35) in combination with disequilibrium calculations (col. 25, lines 34-45). Since the gametes of the cattle have the same genome as the cattle, Blott estimated the SD of estimated PTAs “of gametes” as required in claim 1. This is equivalent to the estimating PTA and LD of gametes as required in step i) of claim 1. 
nd), and because Medrano used various markers for cattle health and milk production each of which have a “Mendelian sampling variance” when found in homozygous or heterozygous cattle. 
Claim 2 has been required because Medrano “selected individuals” based on their PTAs. 
Response to arguments
Applicants argue the reference did not teach using gametes from an individual and point to the Declaration (para 11). Applicants’ argument and the Declaration are not persuasive. Since the gametes of the cattle have the same genome as the cattle, Blott estimated the SD of estimated PTAs “of gametes” as required in claim 1. 
Applicants argue Medrano did not teach estimating SD of estimated PTAs using “marker effects having Mendelian sampling variance arising from heterozygous loci” in line 6 of claim 1. Applicants’ argument is not persuasive. The concept of estimating SD of estimated PTAs using “marker effects having Mendelian sampling variance arising from heterozygous loci” in line 6 of claim 1 has been included because it does not require an active step of calculating “Mendelian sampling variance” shown by applicants on pg 8, and because the metes and bounds of “marker effects” are unclear (see 112/2nd), and because Medrano used various markers for cattle health and milk 

Claim Rejections - 35 USC § 112
Claims 1-2 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Assumptions
It is assumed a “predicted transmitting abilities” (PTA) calculation has art recognized definitions within the realm of statistics, ergo it is assumed that those definitions establish the metes and bounds of the phrase. 
It is assumed a “linkage disequilibrium” (LD) calculation has art recognized definitions within the realm of statistics, ergo it is assumed that those definitions establish the metes and bounds of the phrase. 
It is assumed that “estimated distribution” and “standard deviation” calculations have art recognized definitions within the realm of statistics, ergo it is assumed that those definitions establish the metes and bounds of the phrases. 
It is assumed “Mendelian sampling variance” is the calculation on pg 8; however, the concept of using “marker effects having Mendelian sampling variance” to calculate the “estimated breeding value” or estimated PTAs does not necessarily mean the “Mendelian sampling variance” calculation on pg 8 is performed; it merely means 
Rejections
A) Claim 1 remains indefinite because the metes and bounds of “estimated breeding values” are unclear. It is unclear if the phrase is limited to statistical calculations or if it encompasses breeding morays and ethics. If the phrase is limited to statistical calculations, the metes and bounds of the statistical calculations encompassed by the phrase cannot be determined. Garrick (2009) and pg 9 define the phrase “estimated breeding value”; however, claim 1 requires “estimating a distribution or standard deviation [SD] of i) estimated breeding values”. The claim does not clearly set forth determining an “estimated breed value” (EBV) of an individual (pg 9) using ĝi = zi û. Assuming the “estimating” step refers to estimating the distribution or SD of a plurality of “EBV”, it cannot be determined how to do so because the EBV calculation on pg 9 is for an individual - it is unclear how to apply the “estimated breeding value of individual i” to “gametes” individually, as a population of gametes from one individual, or as a population of gametes from a pool of individuals. If the method relates to estimating the distribution or SD of a plurality of gametes from one individual, then it is unclear how it differs from performing the EBV calculation using non-gamete tissue from the animal. Moreover, the second step of claim 1 requires selecting an individual based on the estimated distribution or SD of the “breeding values”; the second step does not require selecting an individual based on the well-known calculation of “estimated breeding value” described by Garrick (2009) or provided on pg 9. Accordingly, those of skill would 
Response to arguments
Applicants point to Paragraph 20 of the Declaration filed 9-13-21. Applicants’ argument and the Declaration are not persuasive. The paragraph does not define “estimated breeding value” of gametes as required in claim 1. Pg 9 discloses an estimated breed value” (EBV) of an individual (pg 9) using ĝi = zi û but not “of gametes” as claimed. 
Applicants’ discussion on pg 5 is noted but does not define the metes and bounds of the concept in question. 
B) The concept of using “marker effects having Mendelian sampling variance” in claim 1 is indefinite because the metes and bounds of “marker effects” are unclear. It is unclear whether the “marker” refers to the at “one or more genetic markers” in line 5 of if it refers to some other “marker”. It is also when “effects” are “marker effects” or how they have “Mendelian sampling variance” described on pg 9 as a calculation. Pg 9, line 5 describes the “solution vector of the marker effects u is distributed as MVN (…” without defining the phrase “marker effects”. It is unclear how “marker effects u” can have a “Mendelian sampling variance” calculation. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
C) Claim 1 is indefinite because the “selecting” step is unclear because it is unclear if the phrase encompasses selecting estimated SDs having any change as compared to an average SD (i.e. above or below the average), or if the phrase is limited to selecting estimated SDs above the average SD. If the phrase is limited to selecting 
Response to arguments
Applicant discusses the rejections on pg 4-5 but does not address the specific issues raised. Applicants point to pg 12 which “expressly discloses an equation for determining the variance of breeding values in a population of gametes based in part on the individual’s own EBV”. Applicant’s argument is not persuasive. The claim does not require determining the “variance of breeding values” of gametes based on an individual’s EBV. 
Applicant argues each germ cell has its own genotype because of “Mendelian sampling”. Applicants’ argument is not persuasive. The specification does not teach estimating the distribution or SD of EBVs or estimated PTAs of individual gametes. Each individual gamete would have to be destroyed to complete the genomic analysis, so that gamete cannot be used for fertilization. The specification does not teach how to 

Written Description
Claims 1-2 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not provide adequate written description for calculating the breeding value or PTA of any dairy animal based linkage disequilibrium for markers/genes of “dairy traits” using as broadly encompassed by claims 1. First, the claim as written encompasses selecting genetic markers/genes associated with positive or negative “diary traits”, e.g. cancer markers in dairy animals. The concept of “markers or genes of dairy traits” lacks written description other than those that are an index of markers positively associated certain traits, e.g. “cheese merit” and “daughter pregnancy rate” (DPR) (pg 32). Second, the specification does no teach how to estimate distribution or SD of EBVs or estimated PTAs using “estimates of linkage disequilibrium” for markers/genes of cheese merit, DPR, or any other positive dairy trait. 
The specification lacks written description for estimating the distribution or standard deviation (SD) of EBVs or estimated PTAs in gametes using both i) “estimates 
The specification does not teach how to select individuals using the data in Fig. 3 for “cheese merit”, DPR, etc. which appear to be limited to SNP data from a population of Holsteins using “cheese merit” index of markers/genes associated with improved cheese production, a DRP index of markers/genes associated with increased pregnancy rate. Fig. 4A-4J show curves for each trait. While the top 20%, for example, 
Example 2 (pg 40) describes “optimization using estimates of gamete variances in a mating program” but does not appear to relate to “estimating distribution or standard deviation of” breeding values or PTAs as required in claim 1 or to the “estimated breeding value” of an individual as described on pg 9. Pg 40 describes the calculation as: “f(x) = c’x, where c is a vector of probabilities to exceed a certain breeding value threshold for every sire dam combination. Hence, given n sires of potential sires and n Dams, the length of the vector c is n sires x n Dams- x is a vector of integers representing the total number of matings per sire-dam combination. In addition to the objective function, such a linear program will always have a series of linear constraints on the variables, which can be formalized as: Ax < b, where A represents a matrix of factors multiplied with and summed over the whole range of x to give b, a vector of limits. E.g. one row of A could consist of all ones to give the total number of matings which is not to exceed the respective limit in b.” Applicants argue 
Accordingly, applicants fail to provide written description for the data used to perform the method, how to estimate distribution or SD for breeding values, EBVs, or PTAs, or how to select any individual based on a SD calculated for a specific marker, gene, or trait based on that estimated distribution or SD, or any “vector of probabilities” that exceed “a certain breeding value threshold for every sire dam combination” described on pg 40 in Example 2.
An adequate written description of a method of selecting offspring based on calculations  requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the method steps themselves. It is not sufficient to define a method solely by “breeding values” or PTAs or SDs or LD calculations known in the art because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of how to use the data to arrive at “desired” SD for a marker, gene, or trait as compared to the population as a whole. Also, naming calculations generically known to exist, in the absence of knowledge as to how to use SNP data to perform those calculations is not a description of that material. Thus, claiming all methods of selecting any individual based Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
Response to arguments
Applicants argue adding “dairy traits” to the claim overcomes the rejection. Applicant’s argument is not persuasive for reasons set forth above. 

Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wiggans (J. Dairy Sci, 2011, Vol. 94, pg 6188-6193) estimated the standard deviation of PTA in cattle using a population of cattle (paragraph bridging col. 1-2 on pg 6189) but does not mention linkage disequilibrium. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632